October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 ALIEF INDEPENDENT SCHOOL DISTRICT, DAN TURNER AND HENRY
                    BONAPARTE, Appellants

NO. 14-12-00532-CV                          V.

                           TROY PERRY, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Troy Perry,
signed May 7, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

     We order appellants, Alief Independent School District, Dan Turner and
Henry Bonaparte, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.